Citation Nr: 0019044	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98-08 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of both wrists, claimed as carpal tunnel syndrome.

2.  Entitlement to service connection for dry hands due to an 
undiagnosed illness.  

3.  Entitlement to service connection for hiatal hernia.

4.  Entitlement to service connection for intolerance of heat 
due to an undiagnosed illness.

5.  Entitlement to service connection for a lung disorder, 
obstructive lung defect, claimed as shortness of breath and 
cough due to an undiagnosed illness.

6.  Entitlement to service connection for a low back 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1972 to October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


REMAND

The veteran's claim requires additional development.  The 
application for benefits is incomplete as the RO has failed 
to obtain the required service department records.  

Initially, we note that the veteran retired after 20 years of 
military service as medical technician in the Air Force.  The 
RO obtained some service medical records and some service 
dental records.  However, it is clear that the veteran's 
service medical records are not complete.  The records 
obtained by the RO do not span the veteran's entire 20 years 
of service and there are no routine medical examination 
reports contained in any of the service medical records which 
the RO has obtained.  Moreover, the replies from the National 
Personnel Records Center (NPRC) do not provide satisfactory 
explanation for the absence of these records.  

VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  Moreover, the absence of the indicated 
pertinent service medical records, without notice of the 
deficiency, would prevent the RO decision from becoming 
final.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999). 

On a development check sheet dated August 1996, RO personnel 
indicated specific dates for the veteran's alleged period of 
service in Southwest Asia.  However, the Board does not find 
any documentation in the claims file to support the dates 
indicated.  Moreover, the RO obtained micro fiche of some of 
the veteran's service personnel records from NPRC.  However, 
the records contained on this fiche are essentially useless 
with respect to the veteran's claims.  The records obtained 
by the RO contain copies of some DD 214s, the most important 
of which was already of record in hardcopy form.  These 
records also contain copies of the veteran's various 
enlistment documents.  The RO did not obtain copies of the 
veteran's service personnel records showing his decorations 
or the locations of his tours of duty.  The RO should attempt 
to obtain these records.  

Finally, the August 1997 VA examination is inadequate.  The 
examiner diagnosed the veteran with bilateral traumatic 
arthritis of the wrists based solely on his subjective 
complaints of pain.  X-ray examination of the wrists and 
lumbar spine was ordered, but never conducted.  Another 
examination should be conducted to correct these 
deficiencies.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).   

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and 
scheduling the veteran for another VA disability compensation 
examination.  The case is REMANDED to the RO for the 
following development:


1.  The RO should make another attempt to 
secure a complete copy of the veteran's 
service medical records through official 
channels.  The RO should request the 
veteran's service medical records from 
the National Personnel Records Center 
(NPRC) and /or the service department 
(Air Force).  The RO should request that 
the appropriate records depository 
provide an explanation if the veteran's 
service medical records are unavailable.  

2.  The RO should request a complete copy 
of the veteran's service personnel 
records from the National Personnel 
Records Center (NPRC) and /or the service 
department (Air Force).  The RO should 
specifically request the records related 
to the veteran's decorations and tours of 
duty.  The RO should also request that 
the appropriate records depository 
provide an explanation if the veteran's 
service medical records are unavailable.

3.  The RO should contact the veteran and 
request that he submit copies of any 
service medical records and/or service 
personnel records that he has in his 
possession.  

4.  The veteran should be accorded a VA 
examination of his wrists and low back.  
The report of examination should include a 
detailed account of all manifestations of 
joint pathology found to be present.  All 
necessary tests and X-rays should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  Specifically, 
x-rays of the veteran's wrists and 
lumbosacral spine should be conducted.  
Special attention should be given to the 
presence or absence of pain, any 
limitation of motion, instability and 
weakness.  The physician is requested to 
review the veteran's service medical 
records and render an opinion as to the 
etiology of any wrists and/or back 
disorder found to be present.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner.  The physician should provide 
complete rationale for all conclusions 
reached.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

6.  Subsequently, the RO should consider 
the issues on appeal.  In this regard,  
the RO should give full consideration to 
VAOGCPREC 4-99.
Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving the issues on 
appeal will be postponed until the remand action is 
completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


